           Case 3:19-cv-00530-MMD-WGC Document 29 Filed 01/04/21 Page 1 of 4




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 6

 7 BRANDON M. ORAVETZ,                                    Case No.: 3:19-cv-00530-MMD-WGC

 8             Plaintiff,                                                 ORDER

 9 v.                                                                 Re: ECF No. 11

10 J. PARR, et al.,

11             Defendants.

12

13          Before the court is Plaintiff’s Motion for Appointment of Counsel (ECF No. 11). Defendant

14 has opposed Plaintiff’s motion (ECF No. 18) and there has been no reply memorandum filed by

15 Plaintiff.

16          Plaintiff bases his motion on the fact that (1) he is unable to afford counsel and has

17 been granted to proceed in forma pauperis, (2) Plaintiff “was adjudicated guilty but mentally ill

18 per C-266115-1 and would create problems litigating,” (3) his incarceration will greatly limit his

19 ability to effectively litigate his case, (4) the procedural matters in this case are too complex for

20 Plaintiff’s comprehension and abilities, (5) Plaintiff “has limited access to the law library and

21 limited knowledge of the law,” and (6) Plaintiff has made repeated efforts to obtain a lawyer. (Id.

22 at 1, 2.)

23 / / /
         Case 3:19-cv-00530-MMD-WGC Document 29 Filed 01/04/21 Page 2 of 4




 1         While any pro se inmate such as Mr. Oravetz would likely benefit from services of counsel,

 2 that is not the standard this court must employ in determining whether counsel should be appointed.

 3 Wood v. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir. 1990).

 4         A litigant in a civil rights action does not have a Sixth Amendment right to appointed

 5 counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The United States Supreme

 6 Court has generally stated that although Congress provided relief for violation of one’s civil rights

 7 under 42 U.S.C. § 1983, the right to access to the courts is only a right to bring complaints to

 8 federal court and not a right to discover such claims or even to litigate them effectively once filed

 9 with a court. Lewis v. Casey, 518 U.S. 343, 354-355 (1996).

10         In very limited circumstances, federal courts are empowered to request an attorney to

11 represent an indigent civil litigant. The circumstances in which a court will grant such a request,

12 however, are exceedingly rare, and the court will grant the request under only extraordinary

13 circumstances. United States v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986);

14 Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

15         A finding of such exceptional or extraordinary circumstances requires that the court

16 evaluate both the likelihood of Plaintiff’s success on the merits and the pro se litigant's ability to

17 articulate his claims in light of the complexity of the legal issues involved. Neither factor is

18 controlling; both must be viewed together in making the finding. Terrell v. Brewer, 935 F.2d 1015,

19 1017 (9th Cir. 1991), citing Wilborn, supra, 789 F.2d at 1331. Thus far, Plaintiff has been able to

20 successfully articulate his claims by filing a complaint (ECF No. 1), a motion for preliminary

21 injunction and temporary restraining order (ECF Nos. 12 and 13), a motion for appointment of

22 counsel (ECF No. 11), and participation in the Early Mediation Conference (ECF No. 7).

23
                                                     2
          Case 3:19-cv-00530-MMD-WGC Document 29 Filed 01/04/21 Page 3 of 4




 1          Plaintiff contends that his adjudication in his previous criminal Judgment of Conviction of

 2 “guilty but mentally ill” would make it difficult for him to litigate this case. (ECF No. 11 at 1.)

 3 Defendant acknowledges that Plaintiff has been previously adjudicated “guilty but mentally ill.”

 4 (ECF No. 18 at 3.) Defendant also acknowledges that Plaintiff has some mental issues and has

 5 filed Plaintiff’s sealed mental health records which reflects that Plaintiff suffers from Bipolar

 6 Disorder and is being treated with medication. (ECF No. 24, Exhibit B.) However, Defendant

 7 denies that Plaintiff’s previous adjudication and mental health issues will cause problems for

 8 Plaintiff with representing himself in this case. The court agrees.

 9          In the matter of a case's complexity, the Ninth Circuit in Wilborn noted that:
                         If all that was required to establish successfully the
10
                         complexity of the relevant issues was a demonstration of
                         the need for development of further facts, practically all
11
                         cases would involve complex legal issues. Thus,
                         although Wilborn may have found it difficult to
12
                         articulate his claims pro se, he has neither demonstrated
                         a likelihood of success on the merits nor shown that the
13
                         complexity of the issues involved was sufficient to
                         require designation of counsel.
14
            The Ninth Circuit therefore affirmed the District Court's exercise of discretion in denying
15
     the request for appointment of counsel because the Plaintiff failed to establish the case was
16
     complex as to facts or law. 789 F.2d at 1331.
17
            The substantive claims involved in this action are not unduly complex. Plaintiff’s
18
     Complaint was allowed to proceed on the excessive force claim against Defendant Parr and
19
     Defendants John Doe 1-7. (ECF No. 4 at 5.) These claims are not so complex that counsel needs
20
     to be appointed to prosecute them.
21
            Similarly, with respect to the Terrell factors, Plaintiff has failed to convince the court of
22
     the likelihood of success on the merits of his claims. Plaintiff has not provided any evidence, nor
23
                                                     3
         Case 3:19-cv-00530-MMD-WGC Document 29 Filed 01/04/21 Page 4 of 4




 1 has he made any argument in his motion for appointment of counsel, showing that he is likely to

 2 prevail on the merits of his claim.

 3         In the exercise of the court's discretion, it DENIES Plaintiff’s Motion for Appointment of

 4 Counsel (ECF No. 11).

 5         IT IS SO ORDERED.

 6         Dated: January 4, 2021.

 7                                                _________________________________
                                                  WILLIAM G. COBB
 8                                                 UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                   4
